Title: To James Madison from Robert W. Fox, 5 July 1802 (Abstract)
From: Fox, Robert W.
To: Madison, James


5 July 1802, Falmouth. Reports the arrival of a great number of American ships with cargoes of wheat and flour, “part of which has been forwarded to London, Nantz, Barcelona &ca., but the greatest part for Havre de Grace, where a very large quantity of Grain and Flour is already arrived; and … the price has fallen.” Trade in Great Britain is “very dull, and freights low and scarce.” Hopes to send the returns for the district up to 30 June shortly.
 

   
   RC (DNA: RG 59, CD, Falmouth, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

